Case 16-29636   Doc   Filed 11/05/20   Entered 11/05/20 06:33:29   Desc Main
                          Document     Page 1 of 5
Case 16-29636   Doc   Filed 11/05/20   Entered 11/05/20 06:33:29   Desc Main
                          Document     Page 2 of 5
Case 16-29636   Doc   Filed 11/05/20   Entered 11/05/20 06:33:29   Desc Main
                          Document     Page 3 of 5
Case 16-29636   Doc   Filed 11/05/20   Entered 11/05/20 06:33:29   Desc Main
                          Document     Page 4 of 5
   Case 16-29636        Doc       Filed 11/05/20   Entered 11/05/20 06:33:29        Desc Main
                                      Document     Page 5 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                            Case No. 16-29636

 Ray A Woods                                       Chapter 13

 Debtor.                                           Hon. Judge Jack B. Schmetterer

                                  CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of Mortgage
Payment Change upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on November
5, 2020, before the hour of 5:00 p.m.

          David M Siegel, Debtor’s Counsel
          davidsiegelbk@gmail.com

          Tom Vaughn, Chapter 13 Trustee
          ecf@tvch13.net

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Ray A Woods, Debtor
          9746 S. Torrence Ave.
          Chicago, IL 60617

 Dated: November 5, 2020                           Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
